891 So. 2d 680 (2005)
STATE ex rel. Sylvester MEAD
v.
STATE of Louisiana.
No. 2004-KH-0030.
Supreme Court of Louisiana.
January 7, 2005.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal of his resentence under the rule of State v. Counterman, 475 So. 2d 336, 340 (La.1985) (out-of-time appeal may be appropriate in cases in which either "the defendant was not substantially notified at sentencing of his right to appeal or those in which the defendant attorney was at fault in failing to file or perfect a timely appeal.") In all other respects the application is denied.